DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carolyn Powell on 09/07/2021.

The application has been amended as follows: 

In Claim 2, line 1, after “claim 1, in which,” INSERT --- at least (i) is true and ---.

In Claim 6, line 1, after “claim 1, in which” INSERT --- at least one of (iii) through (vi) is true and ---.

In Claim 11, line 1, after “claim 1, in which” INSERT --- at least (i) is true and ---.

Response to Amendment
The previous rejection of Claims 1-3, 6, 7, 10, 11, are 16-21, under 35 U.S.C. 103 as being unpatentable over JP 2012-149109 A to Kaneko et al. (hereinafter Kaneko) and in further view of CN 106189771 A 1to Cui et al. (hereinafter Cui) are withdrawn in light of the Applicant’s amendments.

Allowable Subject Matter
Claims 1, 2, 6, and 16-21, are allowed.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance as previously recited on page 4 of Office Action dated 04/01/2021, which are incorporated herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/Examiner, Art Unit 1766